Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.112 Page 1 of 20




  1 CURTIS D. PARVIN, State Bar No. 116079
    curtis.parvin@clydeco.us
  2 CLYDE & CO US LLP
    2020 Main Street, Suite 1100
  3 Irvine, California 92614
    Telephone: (949) 852-8200
  4 Facsimile: (949) 567 7850
  5 Attorneys for H.W. WOOD LIMITED
  6
  7
  8                                UNITED STATES DISTRICT COURT
  9                           SOUTHERN DISTRICT OF CALIFORNIA
 10
 11 WHITE KNIGHT YACHT LLC,                           Case No. 3:18-cv-02616-BAS-BLM
 12                   Plaintiff,
                                                      DEFENDANT H.W. WOOD
 13             v.                                    LIMITED’S MOTION TO DISMISS
 14 CERTAIN LLOYDS AT LLOYD’S
    LONDON AND OTHER LONDON                           Date:   March 26, 2019
 15 MARKET INSURERS; UNITED                           NO ORAL ARGUMENT UNLESS
    YACHT TRANSPORT LLC; H.W.                         REQUESTED BY THE COURT
 16 WOOD LIMITED; and Does 1 Through
    100, Inclusive,
 17                                                   The Hon. Cynthia A. Bashant
                 Defendants.                          Trial Date: None Set
 18
 19
 20             TO PLAINTIFF AND TO ITS ATTORNEYS OF RECORD:
 21             PLEASE TAKE NOTICE THAT Defendant H. W. WOOD LIMITED
 22 (“Wood”) moves this Court to dismiss the claims brought against it herein by
 23 Plaintiff WHITE KNIGHT YACHT, LLC (“White Knight”) pursuant to Federal
 24 Rule of Civil Procedure 12(b)(1), (3), and (6) for lack of subject-matter jurisdiction,
 25 improper venue, and failure to state a claim.
 26             This motion will be heard on Monday, March 26, 2019, or as soon thereafter
 27 as it may be heard before Hon. Cynthia Bashant, with opposition thereto to be filed
 28 and served in accordance with the Court’s Pre-Trial or other orders. The motion
      4283703
                                                  1                Case No. 3:18-cv-02616-BAS-BLM
                            DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.113 Page 2 of 20




                                                    1 will be heard without oral argument unless otherwise ordered by Judge Bashant.
                                                    2             Wood makes this motion on the following grounds: 1) White Knight fails to
                                                    3 state claims against Wood because White Knight is not a party to the Cargo Policy;
                                                    4 2) this Court lacks jurisdiction because the Cargo Policy is subject to mandatory
                                                    5 jurisdiction in England or Wales; and 3) venue is improper, or alternatively, forum
                                                    6 non conveniens.
                                                    7             Wood makes this motion pursuant to Federal Rules of Civil Procedure 12(b),
                                                    8 the other authorities cited herein, the Court file, and any argument the Court may
                                                    9 entertain.
                                                   10             This motion is made following the meet and confer efforts of counsel that
                                                   11 began on December 27, 2018 and concluded on January 3, 2019.
                    2020 Main Street, Suite 1100




                                                   12
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 Dated: February 5, 2019                  CLYDE & CO US LLP
                                                   14
                                                   15
                                                                                               By: s/ Curtis D. Parvin
                                                   16
                                                                                                   Curtis D. Parvin
                                                   17                                              Attorneys for H.W. WOOD LIMITED
                                                   18                                              Email: curtis.parvin@clydeco.us

                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                        4283703
                                                                                                   2                Case No. 3:18-cv-02616-BAS-BLM
                                                                             DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.114 Page 3 of 20




  1                                              TABLE OF CONTENTS
  2                                                                                                                           Page
  3 I.          INTRODUCTION ............................................................................................. 1
  4 II.         FACTUAL BACKGROUND ........................................................................... 1
  5 III.        BOTH CAUSES OF ACTION AGAINST WOOD FAIL TO STATE A
                CLAIM .............................................................................................................. 2
  6
                A.       Plaintiff Fails to State a Claim for Intentional Interference With
  7                      Contractual Relations .............................................................................. 3
  8             B.       Plaintiff Fails to State a Claim for Negligent Interference With
                         Prospective Economic Advantage .......................................................... 5
  9
      IV.       THIS COURT LACKS JURISDICTION ......................................................... 6
 10
                A.       Jurisdiction for Claims Involving the Cargo Policy Is Exclusively
 11                      in England and Wales ............................................................................. 7
 12             B.       There is No Maritime Jurisdiction for this Claim ................................... 9
 13 V.          VENUE............................................................................................................ 11
 14             A.       Venue is Improper ................................................................................. 11
 15             B.       Forum Non Conveniens ........................................................................ 11
 16 VI.         CONCLUSION ............................................................................................... 13
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      4283703
                                                                     i                        Case No. 3:18-cv-02616-BAS-BLM
                                                         MOTION TO DISMISS
Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.115 Page 4 of 20




  1                                       TABLE OF AUTHORITIES
  2                                                                                                            Page
  3 CASES
  4 Allstar Mktg. Grp., LLC v. Your Store Online, LLC,
           666 F. Supp. 2d 1109 (C.D. Cal. 2009)........................................................... 11
  5
    Argonaut Great Cent. Ins. Co. v. C&K Mkt., Inc.,
  6        No. 6:15-CV-01466-MC, 2016 WL 2841207 (D. Or. May 12, 2016),
           aff’d, 716 F. App’x 638 (9th Cir. 2018) ........................................................ 4, 6
  7
    Bos. Telecommunications Grp., Inc. v. Wood,
  8        588 F.3d 1201 (9th Cir. 2009) ................................................................... 11, 12
  9 Della Penna v. Toyota Motor Sales, U.S.A., Inc.,
          11 Cal. 4th 376, 902 P.2d 740 (1995) ............................................................... 5
 10
    Gerritsen v. Warner Bros. Entm’t Inc.,
 11       116 F. Supp. 3d 1104 (C.D. Cal. 2015)............................................................. 3
 12 Jerome B. Grubart, Inc. v. Great Lakes Dredge & Dock Co.,
          513 U.S. 527, 115 S. Ct. 1043, 130 L. Ed. 2d 1024 (1995) ............................ 10
 13
    Kukje Hwajae Ins. Co. v. M/V HYUNDAI LIBERTY,
 14       408 F.3d 1250 (9th Cir. 2005) ........................................................................... 7
 15 Levitt v. Yelp! Inc.,
           765 F.3d 1123 (9th Cir. 2014) ........................................................................... 3
 16
    LiMandri v. Judkins,
 17        52 Cal. App. 4th 326, 60 Cal. Rptr. 2d 539 (1997) ........................................... 5
 18 M/S Bremen v. Zapata Off-Shore Co.,
         407 U.S. 1, 92 S. Ct. 1907, 32 L. Ed. 2d 513 (1972) ........................................ 8
 19
    Manetti-Farrow, Inc. v. Gucci Am., Inc.,
 20      858 F.2d 509 (9th Cir. 1988) ......................................................................... 7, 8
 21 Pac. Gas & Elec. Co. v. Bear Stearns & Co.,
          50 Cal. 3d 1118, 791 P.2d 587 (1990) .............................................................. 3
 22
    Safe Air for Everyone v. Meyer,
 23       373 F.3d 1035 (9th Cir. 2004) ........................................................................... 6
 24 SeeComm Network Servs. Corp. v. Colt Telecommunications, No. C 04-1283
          MEJ, 2004 WL 1960174 (N.D. Cal. Sept. 3, 2004) .......................................... 8
 25
    Travelers Prop. Cas. Co. of Am. v. Superior Court, 215 Cal. App. 4th 561,
 26       155 Cal. Rptr. 3d 459 (2013)............................................................................. 4
 27 Victory Carriers, Inc. v. Law,
            404 U.S. 202, 92 S. Ct. 418, 30 L. Ed. 2d 383 (1971) .................................... 10
 28
    4283703
                                               ii              Case No. 3:18-cv-02616-BAS-BLM
                                                  MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.116 Page 5 of 20




                                                    1                                          TABLE OF AUTHORITIES
                                                                                                     (continued)
                                                    2                                                                                                                       Page
                                                    3 STATUTES
                                                    4 28 U.S.C. § 1333.......................................................................................................... 9
                                                    5 FRCP Rule 12(b)(1) ..................................................................................................... 6
                                                    6 FRCP Rule 12(b)(3) ................................................................................................... 11
                                                    7 FRCP Rule 12(b)(6) ..................................................................................................... 2
                                                    8
                                                        OTHER AUTHORITIES
                                                    9
                                                        CACI No. 2201 ............................................................................................................ 3
                                                   10
                                                        CACI No. 2204 ............................................................................................................ 5
                                                   11
                    2020 Main Street, Suite 1100




                                                   12
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                        4283703
                                                                                                        iii              Case No. 3:18-cv-02616-BAS-BLM
                                                                                  DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.117 Page 6 of 20




                                                    1                    MEMORANDUM OF POINTS AND AUTHORITIES
                                                    2 I.          INTRODUCTION
                                                    3             This matter arises out of the transit of a yacht from Vancouver, Canada to
                                                    4 Ensenada, Mexico. Plaintiff White Knight Yacht, LLC (“White Knight”) asserts
                                                    5 claims against the transporter, the transporter’s insurer, and an insurance broker,
                                                    6 W.H. Wood Limited (“Wood”). As against Wood, plaintiff alleges intentional
                                                    7 interference with contractual relations and negligent interference with prospective
                                                    8 economic advantage. However, the claims cannot stand because White Knight fails
                                                    9 to state claims against Wood in that (1) White Knight is not a party to the Cargo
                                                   10 Policy and therefore there is no contract with which to interfere; (2) this Court lacks
                                                   11 jurisdiction because the Cargo Policy is subject to mandatory jurisdiction in England
                    2020 Main Street, Suite 1100




                                                   12 or Wales; and (3) venue is improper, or alternatively, forum non conveniens.
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 II.         FACTUAL BACKGROUND
                                                   14             This matter involves three contracts relating to the transport of a pleasure
                                                   15 yacht (“Yacht”) owned by Plaintiff White Knight. The Yacht was insured by
                                                   16 International Marine Underwriters (“Marine Policy”). DKT # 1, ¶7. Sometime in
                                                   17 late 2017, White Knight sought to transport the Yacht from Vancouver, Canada to
                                                   18 Ensenada, Mexico. DKT # 1, ¶ 8. White Knight entered into a shipping contract
                                                   19 (“Shipping Contract”) with Raven Offshore Shipping (“Raven”), a yacht transport
                                                   20 broker, to transport the Yacht. DKT # 1, ¶¶ 5, 8. Raven brokered the actual
                                                   21 transport to defendant United Yacht Transport, LLC (“UYT”). DKT # 1, ¶ 8.
                                                   22             Raven represented to White Knight that, because the provisions of the
                                                   23 Shipping Contract would have the effect of voiding the Marine Policy during
                                                   24 shipping, a cargo insurance policy (“Cargo Policy”) obtained by UYT from
                                                   25 defendant Certain Underwriters at Lloyd’s London (“Underwriters”) was included
                                                   26 in the price of the Shipping Contract. DKT # 1, ¶§ 10, 11. Plaintiff submitted a
                                                   27 “true and correct” copy of a certificate confirming the Cargo Policy obtained by
                                                   28 UYT as Exhibit C to its complaint which is incorporated into the complaint. Id.
                                                        4283703
                                                                                                    1                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.118 Page 7 of 20




                                                    1             The complaint alleges that the Yacht suffered damage “while being loaded
                                                    2 and shipped by UYT….” DKT # 1, ¶ 12. This damage is alleged to have occurred
                                                    3 “after delivery of the vessel to the place for immediate loading and continued
                                                    4 throughout transit due to rain water intrusion.” Id. Raven and UYT are alleged to
                                                    5 have failed to address “the damage which occurred during loading….” DKT # 1, ¶
                                                    6 13. White Knight has “consistently alleged that the [Yacht] was damaged during the
                                                    7 loading process and that damage continued throughout its transport.” DKT # 1, ¶
                                                    8 26.
                                                    9             White Knight tendered a claim under its Marine Policy, which was denied.
                                                   10 DKT # 1, ¶ 15.
                                                   11             Following denial of coverage under the Marine Policy, White Knight sought
                    2020 Main Street, Suite 1100




                                                   12 coverage under the Cargo Policy, despite not being the named insured under that
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 policy. DKT # 1, ¶ 16, and Ex. C thereto. UYT apparently also retained counsel
                                                   14 under its general commercial liability policy, which appears to have resulted in
                                                   15 confusion over coverage for the damage to the Yacht. DKT # 1, ¶¶ 23-25. On May
                                                   16 8, 2018, Wood informed White Knight that Underwriters had not formally received
                                                   17 a claim from UYT relating to the Cargo Policy. DKT # 1, ¶ 31. Following its
                                                   18 failure to obtain payment under the Cargo Policy, Plaintiff initiated this lawsuit.
                                                   19             The lawsuit alleges two claims against Wood: 1) intentional interference with
                                                   20 contractual relations; and 2) negligent interference with prospective economic
                                                   21 advantage.
                                                   22 III.        BOTH CAUSES OF ACTION AGAINST WOOD FAIL TO STATE A
                                                                  CLAIM
                                                   23
                                                   24             Rule 12(b)(6) provides for dismissal of an action for “failure to state a claim
                                                   25 upon which relief can be granted.” The 9th Circuit has settled on the following two
                                                   26 step process for evaluating pleadings under Supreme Court precedent:
                                                   27                   First, to be entitled to the presumption of truth, allegations
                                                   28                   in a complaint or counterclaim may not simply recite the
                                                        4283703
                                                                                                    2                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.119 Page 8 of 20




                                                    1                   elements of a cause of action, but must contain sufficient
                                                    2                   allegations of underlying facts to give fair notice and to
                                                    3                   enable the opposing party to defend itself effectively.
                                                    4                   Second, the factual allegations that are taken as true must
                                                    5                   plausibly suggest an entitlement to relief, such that it is not
                                                    6                   unfair to require the opposing party to be subjected to the
                                                    7                   expense of discovery and continued litigation.
                                                    8 Levitt v. Yelp! Inc., 765 F.3d 1123, 1135 (9th Cir. 2014). If a complaint does not
                                                    9 provide sufficient allegations of underlying facts or, if those facts do not plausibly
                                                   10 suggest an entitlement to relief, the complaint must be dismissed.
                                                   11             A.    Plaintiff Fails to State a Claim for Intentional Interference With
                                                                        Contractual Relations
                    2020 Main Street, Suite 1100




                                                   12
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13             A required element of intentional interference with contractual relations is the
                                                   14 existence of an enforceable contract between the plaintiff and a third party which
                                                   15 was allegedly interfered with. See CACI No. 2201 (stating that a required element
                                                   16 for a claim of intentional interference with contractual relations is that there be a
                                                   17 contract between plaintiff and a third party); Pac. Gas & Elec. Co. v. Bear Stearns
                                                   18 & Co., 50 Cal. 3d 1118, 1126, 791 P.2d 587, 589 (1990) (stating that “a valid
                                                   19 contract between plaintiff and a third party” is the first element of the claim).
                                                   20             Plaintiff cannot show that it had a valid contract with Underwriters with
                                                   21 which Wood could interfere. The alleged contractual relationship is the Cargo
                                                   22 Policy attached as Exhibit C to the complaint.1 That document states that there has
                                                   23 been “a Contract effected by H.W. Wood Limited (B0755C601737), of Lloyd’s,
                                                   24 acting on behalf of United Yacht Transport, with Underwriters at Lloyd’s, for
                                                   25 insurances attaching thereto….” DKT # 1, Ex. C, p. 1 (emphases modified). The
                                                   26   1
                                                        “In deciding a Rule 12(b)(6) motion, the court generally looks only to the face of
                                                   27 the complaint and documents attached thereto.” Gerritsen v. Warner Bros. Entm’t
                                                   28 Inc., 116 F. Supp. 3d 1104, 1118 (C.D. Cal. 2015).
                                                        4283703
                                                                                                    3                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                            Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.120 Page 9 of 20




                                                    1 certification goes on to state that “United Yacht Transport, are entitled to declare
                                                    2 against the said Contract insurances attaching thereto.” Id. (emphases modified).
                                                    3 The insurance certificate declares that it is not valid unless signed by UYT, which
                                                    4 White Knight admits is the party that signed the document. Id.; DKT # 1, 11. The
                                                    5 Cargo Policy makes several references to the “Insured’s Loadmaster.” DKT # 1,
                                                    6 Ex. C, p. 2. The Cargo Policy states that the Underwriters agree to waive
                                                    7 subrogation rights against UYT and its Loadmasters. Id.
                                                    8             In fact the only reference to White Knight at all in the Cargo Policy is the
                                                    9 statement: “Underwriters agree losses, if any, shall be payable to the order of White
                                                   10 Knight Yacht, LLC.” Id. at p. 1. White Knight’s status as loss payee does not make
                                                   11 it a party to the Cargo Policy:
                    2020 Main Street, Suite 1100




                                                   12                   If an insurance policy contains a loss-payable clause, the
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13                   ‘loss payee’ does not claim as an assignee of the policy,
                                                   14                   but merely as an appointee to collect the insurance;
                                                   15                   consequently, he must claim in the right of the insured,
                                                   16                   and not in his own right. Because it is not a party to the
                                                   17                   insurance contract, a loss payee may not recover absent
                                                   18                   any loss by the named insured.
                                                   19 Argonaut Great Cent. Ins. Co. v. C&K Mkt., Inc., No. 6:15-CV-01466-MC, 2016
                                                   20 WL 2841207, at *3 (D. Or. May 12, 2016), aff’d, 716 F. App’x 638 (9th Cir. 2018)
                                                   21 (citations and quotations omitted) (emphasis added); see also Travelers Prop. Cas.
                                                   22 Co. of Am. v. Superior Court, 215 Cal. App. 4th 561, 571 n.13, 155 Cal. Rptr. 3d
                                                   23 459, 468 (2013) (refusing to treat loss payee as insured under insurance policy).
                                                   24             Because White Knight cannot show that it was a party to the Cargo Policy,
                                                   25 there is no enforceable contract between it and Underwriters. The absence of an
                                                   26 enforceable contract makes it impossible for White Knight to demonstrate the first
                                                   27 element for a claim for intentional interference with contractual relations. The
                                                   28 intentional interference with contractual relations claim must be dismissed.
                                                        4283703
                                                                                                    4                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.121 Page 10 of 20




                                                    1             B.    Plaintiff Fails to State a Claim for Negligent Interference With
                                                                        Prospective Economic Advantage
                                                    2
                                                    3             Similarly, White Knight’s claim against Wood for interference with
                                                    4 prospective economic advantage cannot stand because White Knight cannot sustain
                                                    5 the first and fifth elements of that cause of action – that White Knight was in an
                                                    6 economic relationship with Underwriters, and that Wood committed wrongful
                                                    7 conduct.
                                                    8             CACI No. 2204 sets forth the required elements of a claim for negligent
                                                    9 interference with prospective economic advantage. As is relevant here, the first
                                                   10 element requires a showing that plaintiff and a third party “were in an economic
                                                   11 relationship that probably would have resulted in future economic benefit to
                    2020 Main Street, Suite 1100




                                                   12 [plaintiff].” CACI No. 2204. The economic relationship between White Knight and
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 Underwriters identified in the complaint is that of “insured/insurer.” DKT # 1, ¶ 66.
                                                   14 As discussed above, no such relationship exists between White Knight and
                                                   15 Underwriters under the Cargo Policy.
                                                   16             Because White Knight has not alleged a valid economic relationship between
                                                   17 it and Underwriters, it cannot demonstrate the first element of its negligent
                                                   18 interference with prospective economic advantage against Wood.
                                                   19             The fifth element of a claim for negligent interference with prospective
                                                   20 economic advantage requires a showing that the defendant engaged in “wrongful
                                                   21 conduct.” Id. According to the model jury instruction and case law, the question of
                                                   22 whether conduct is “wrongful” is a question for the Court as a matter of law. In
                                                   23 making this determination, it is plaintiff’s burden to demonstrate that the act is
                                                   24 “wrongful by some legal measure other than the fact of interference itself.” Della
                                                   25 Penna v. Toyota Motor Sales, U.S.A., Inc., 11 Cal. 4th 376, 393, 902 P.2d 740, 751
                                                   26 (1995); see LiMandri v. Judkins, 52 Cal. App. 4th 326, 341, 60 Cal. Rptr. 2d 539,
                                                   27 546 (1997) (relying upon the Restatement Second of Torts to require that conduct be
                                                   28 illegal, unfair, or immoral to be “wrongful” for interference with prospective
                                                        4283703
                                                                                                   5                Case No. 3:18-cv-02616-BAS-BLM
                                                                             DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.122 Page 11 of 20




                                                    1 economic advantage).
                                                    2             In this matter, White Knight has not alleged any conduct by Wood which is
                                                    3 illegal, unfair, or immoral. The entirety of White Knight’s interaction with Wood as
                                                    4 alleged in the complaint is that White Knight attempted to assert a claim against the
                                                    5 Cargo Policy under which it was not an insured. Wood’s response was that
                                                    6 Underwriters had not formally been informed by UYT, the actual insured under the
                                                    7 Cargo Policy, of a claim against the Cargo Policy.
                                                    8             As discussed above, White Knight cannot collect against the policy in its own
                                                    9 right, but “must claim in the right of the insured.” Argonaut, 716 F. App’x at *3.
                                                   10 As a non-party to the Cargo Policy, White Knight “may not recover absent any loss
                                                   11 by the named insured.” Id.
                    2020 Main Street, Suite 1100




                                                   12             Far from being illegal, unfair, or immoral, Wood’s actions in consistently
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 recognizing that only UYT could formally make a claim against its Cargo Policy
                                                   14 were proper and lawful. Because the compliant reveals that Wood committed no
                                                   15 illegal, unfair, or improper acts, White Knight has not alleged any “wrongful”
                                                   16 conduct. Consequently, White Knight cannot establish the fifth element of its
                                                   17 negligent interference with prospective economic advantage claim.
                                                   18 IV.         THIS COURT LACKS JURISDICTION
                                                   19             Even if White Knight’s claims were properly pled, this Court would lack
                                                   20 jurisdiction to hear them, requiring dismissal under Rule 12(b)(1). “A Rule 12(b)(1)
                                                   21 jurisdictional attack may be facial or factual. In a facial attack, the challenger
                                                   22 asserts that the allegations contained in a complaint are insufficient on their face to
                                                   23 invoke federal jurisdiction.” Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039
                                                   24 (9th Cir. 2004) (internal quotation omitted).2
                                                   25
                                                   26
                                                   27
                                                        2
                                                   28       This motion asserts a facial attack on jurisdiction, not a factual attack.

                                                        4283703
                                                                                                   6                Case No. 3:18-cv-02616-BAS-BLM
                                                                             DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.123 Page 12 of 20




                                                    1             A.    Jurisdiction for Claims Involving the Cargo Policy Is Exclusively in
                                                                        England and Wales
                                                    2
                                                                  The Cargo Policy contains the following provision:
                                                    3
                                                                               CHOICE OF LAW AND JURISDICTION
                                                    4
                                                                        This insurance is subject to the law practice of England
                                                    5
                                                                        and Wales and to the exclusive jurisdiction of the Courts
                                                    6
                                                                        of England and Wales.
                                                    7
                                                        DKT # 1, Ex. C, p. 3.
                                                    8
                                                                  “Forum selection clauses are prima facie valid, and are enforceable absent a
                                                    9
                                                        strong showing by the party opposing the clause ‘that enforcement would be
                                                   10
                                                        unreasonable or unjust, or that the clause [is] invalid for such reasons as fraud or
                                                   11
                                                        overreaching.’” Manetti-Farrow, Inc. v. Gucci Am., Inc., 858 F.2d 509, 514–15 (9th
                    2020 Main Street, Suite 1100




                                                   12
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                        Cir. 1988) (quoting The Bremen v. Zapata Off–Shore Co., 407 U.S. 1, 15, 92 S.Ct.
                                                   13
                                                        1907, 1916 (1972)). “The opposing party has the burden ‘to show that trial in the
                                                   14
                                                        contractual forum would be so gravely difficult and inconvenient that he will for all
                                                   15
                                                        practical purposes be deprived of his day in court.’” Id. See also Kukje Hwajae Ins.
                                                   16
                                                        Co. v. M/V HYUNDAI LIBERTY, 408 F.3d 1250, 1255 (9th Cir. 2005) (enforcing
                                                   17
                                                        Korean forum-selection clause in bill of lading after Supreme Court summarily
                                                   18
                                                        vacated contrary order).
                                                   19
                                                                  Here, plaintiff cannot meet its burden to show that enforcement of the forum-
                                                   20
                                                        selection clause would be improper. The Cargo Policy is an insurance contract
                                                   21
                                                        between Underwriters (in London) and UYT (a Delaware insured with its principal
                                                   22
                                                        place of business in Florida) which holds itself out as providing yacht transport
                                                   23
                                                        services worldwide. The insurance related to acts taken in Canada en route to
                                                   24
                                                        Mexico. Far from being unreasonable, it appears that England/Wales is an
                                                   25
                                                        eminently reasonable jurisdictional choice for such a transaction.
                                                   26
                                                                  There is no allegation or suggestion that the forum-selection clause in the
                                                   27
                                                        Cargo Policy was the result of fraud or overreaching. UYT holds itself out as
                                                   28
                                                        4283703
                                                                                                    7                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.124 Page 13 of 20




                                                    1 providing yacht transport services worldwide. Contracting with Underwriters in
                                                    2 well-known, reputable insurance market historically renowned for maritime
                                                    3 insurance and with deep ties to world insurance markets would be a prudent choice,
                                                    4 not a fraudulent one. England/Wales is a reasonable forum-selection for such
                                                    5 contracts.
                                                    6             Further, trial in England or Wales would not deprive Plaintiff of its day in
                                                    7 court. These courts have a fair reputation for justice, a conclusion echoed by U.S.
                                                    8 case law. See, e.g., M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 12, 92 S. Ct.
                                                    9 1907, 1914, 32 L. Ed. 2d 513 (1972) (“[T]he courts of England meet the standards
                                                   10 of neutrality and long experience in admiralty litigation.”); SeeComm Network
                                                   11 Servs. Corp. v. Colt Telecommunications, No. C 04-1283 MEJ, 2004 WL 1960174,
                    2020 Main Street, Suite 1100




                                                   12 at *9 (N.D. Cal. Sept. 3, 2004) (“[T]he Court finds that Plaintiff was not denied a
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 meaningful day in court in England….”).
                                                   14             Finally, Wood anticipates that White Knight will argue that because its claims
                                                   15 against Wood do not seek enforcement of the Cargo Policy itself, but rather torts
                                                   16 stemming from the Cargo Policy, that the forum-selection clause is inapplicable to
                                                   17 the tort claims. However, “forum selection clauses can be equally applicable to
                                                   18 contractual and tort causes of action.” Manetti-Farrow, Inc. v. Gucci Am., Inc., 858
                                                   19 F.2d 509, 514 (9th Cir. 1988) (internal quotations omitted). “Whether a forum
                                                   20 selection clause applies to tort claims depends on whether resolution of the claims
                                                   21 relates to interpretation of the contract.” Id. The court “must, therefore, determine
                                                   22 if [the tort] claims require interpretation of the contract.” Id.
                                                   23             The two tort claims in this action are highly intertwined with interpretation of
                                                   24 the Cargo Policy. Among the allegations in the intentional interference with
                                                   25 contractual relations claim against Wood are:
                                                   26             - “a valid insurance agreement existed between WHITE KNIGHT and
                                                   27                LLOYDS’ [sic]….” DKT # 1, ¶ 54.
                                                   28             - “H.W. WOOD necessarily knew of the insurance contract because H.W.
                                                        4283703
                                                                                                    8                Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.125 Page 14 of 20




                                                    1                  WOOD is the insurance broker through which LLOYDS [sic] undertook to
                                                    2                  issue the policies of insurance, including the Cargo Policy, which named
                                                    3                  WHITE KNIGHT as an assured….” Id. at ¶ 55.
                                                    4             - “H.W. WOOD misdirected WHITE KNIGHT regarding the parties
                                                    5                  responsible for handling the claim….” Id. at ¶ 56.
                                                    6             Among the allegations in the negligent interference with contractual relations
                                                    7 claim against Wood are:
                                                    8             - “WHITE KNIGHT and LLOYDS [sic] were in an economic relationship,
                                                    9                  namely that of insured/insurer which would and should have resulted in an
                                                   10                  economic benefit to WHITE KNIGHT.” DKT # 1, ¶ 66.
                                                   11             - “H.W. WOOD knew or should have known of this relationship.” DKT #
                    2020 Main Street, Suite 1100




                                                   12                  1, ¶ 67.
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13             - “H.W. WOOD knew or should have known that this relationship would be
                                                   14                  disrupted if it failed to act with reasonable care.” DKT # 1, ¶ 68.
                                                   15             - “H.W. WOOD engaged in wrongful conduct by failing to report a claim to
                                                   16                  LLOYDS’ [sic] that they were under an obligation to report and by
                                                   17                  misdirecting WHITE KNIGHT regarding the status of their claim.” DKT
                                                   18                  # 1, ¶ 70.
                                                   19             - “The relationship between WHITE KNIGHT and LLOYDS [sic] has been
                                                   20                  disrupted and WHITE KNIGHT has not received the benefits due under
                                                   21                  the policy….” DKT # 1, ¶ 71.
                                                   22             Because these claims necessarily involve interpretation of the Cargo Policy,
                                                   23 they are also subject to the exclusive jurisdiction of England and Wales.
                                                   24             B.      There is No Maritime Jurisdiction for this Claim
                                                   25             Plaintiff’s sole basis for jurisdiction in this Court is 28 U.S.C. § 1333, the
                                                   26 maritime jurisdiction statute. See DKT #1, ¶ 1.
                                                   27             “[A] party seeking to invoke federal admiralty jurisdiction pursuant to 28
                                                   28 U.S.C. § 1333(1) over a tort claim must satisfy conditions both of location and of
                                                        4283703
                                                                                                        9                Case No. 3:18-cv-02616-BAS-BLM
                                                                                  DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.126 Page 15 of 20




                                                    1 connection with maritime activity.” Jerome B. Grubart, Inc. v. Great Lakes Dredge
                                                    2 & Dock Co., 513 U.S. 527, 534, 115 S. Ct. 1043, 1048, 130 L. Ed. 2d 1024 (1995).
                                                    3 As to the location, the Court must determine whether the tort “occurred on navigable
                                                    4 water or whether injury suffered on land by a vessel on navigable water.” Id.
                                                    5             The only allegations relating to where the Yacht incurred damage are that it
                                                    6 incurred damage “while being loaded and shipped,” that the damage occurred “after
                                                    7 delivery of the vessel to the place for immediate loading and continued throughout
                                                    8 transit,” that damage “occurred during loading,” and that the Yacht “was damaged
                                                    9 during the loading process and that damage continued throughout its transport.”
                                                   10 DKT # 1, ¶¶ 12, 13, 26.
                                                   11             From these allegations, several facts are clear: 1) the initial damage was
                    2020 Main Street, Suite 1100




                                                   12 incurred at loading in Canada; 2) the Yacht is never alleged to actually have been in
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 the territorial waters of the United States; and 3) any damage incurred during transit
                                                   14 was not the result of a separate incident, but rather a continuation of the initial
                                                   15 damage in Canada without which the further damage would not have occurred.
                                                   16             Each fact dictates against the exercise of admiralty jurisdiction in this Court.
                                                   17 First, the Court’s admiralty jurisdiction does not extend to matters which occurred
                                                   18 on land, such as the loading of the Yacht. See Victory Carriers, Inc. v. Law, 404
                                                   19 U.S. 202, 207, 92 S. Ct. 418, 422, 30 L. Ed. 2d 383 (1971) (noting that “[t]he
                                                   20 gangplank has served as a rough dividing line” for maritime jurisdiction).3
                                                   21             Second, regardless of whether the loading damage occurred on land or in sea,
                                                   22 the complaint alleges that it happened in Canada. As such, the incident giving rise
                                                   23 to this lawsuit occurred outside of the jurisdiction of this Court.
                                                   24             Third, while the complaint does allege that the Yacht continued to incur
                                                   25 damage after the initial damage, it also admits that any subsequent damage was
                                                   26   3
                                                       Indeed, it appears that the delay in payment of damage to the Yacht stems a
                                                   27 dispute between carriers regarding at what point “loading” is said to have occurred.
                                                   28 As a broker, Wood has no part or say in the issue.
                                                        4283703
                                                                                                    10               Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.127 Page 16 of 20




                                                    1 merely a continuation of the initial damage. Consequently, the cause of any damage
                                                    2 alleged in the complaint stems from the initial damage incurred in Canada.
                                                    3             Because the face of the complaint does not support a finding that maritime
                                                    4 jurisdiction is properly invoked, this matter must be dismissed pursuant to Rule
                                                    5 12(b)(1) for lack of subject-matter jurisdiction.
                                                    6 V.          VENUE
                                                    7             Rule 12(b)(3) provides that a party may file a motion to dismiss on the basis
                                                    8 of improper venue. “The plaintiff has the burden of showing that venue is proper in
                                                    9 this district.” Allstar Mktg. Grp., LLC v. Your Store Online, LLC, 666 F. Supp. 2d
                                                   10 1109, 1126 (C.D. Cal. 2009). “When there are multiple parties and/or multiple
                                                   11 claims in an action, the plaintiff must establish that venue is proper as to each
                    2020 Main Street, Suite 1100




                                                   12 defendant and as to each claim.” Id. (internal citations omitted).
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13             A.    Venue is Improper
                                                   14             The provision of the Cargo Policy creating exclusive jurisdiction in England
                                                   15 or Wales for this matter dictates that venue is improper in any other jurisdiction.
                                                   16 Because this analysis merges into that of Section III(A) above, no further discussion
                                                   17 is warranted.
                                                   18             B.    Forum Non Conveniens
                                                   19             Even assuming venue were proper, the Court should still dismiss this matter
                                                   20 because more appropriate forums exist.
                                                   21             “A party seeking dismissal of an action on forum non conveniens grounds
                                                   22 must show two things: (1) the existence of an adequate alternative forum, and
                                                   23 (2) that the balance of private and public interest factors favors dismissal. Bos.
                                                   24 Telecommunications Grp., Inc. v. Wood, 588 F.3d 1201, 1206 (9th Cir. 2009).
                                                   25             The private interest factors to be weighed in a forum non conveniens inquiry
                                                   26 are:
                                                   27                   (1) the residence of the parties and the witnesses; (2) the
                                                   28                   forum’s convenience to the litigants; (3) access to physical
                                                        4283703
                                                                                                   11               Case No. 3:18-cv-02616-BAS-BLM
                                                                             DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.128 Page 17 of 20




                                                    1                   evidence and other sources of proof; (4) whether unwilling
                                                    2                   witnesses can be compelled to testify; (5) the cost of
                                                    3                   bringing witnesses to trial; (6) the enforceability of the
                                                    4                   judgment; and (7) all other practical problems that make
                                                    5                   trial of a case easy, expeditious and inexpensive.
                                                    6 Id. at 1206–07.
                                                    7             This matter involves a contract between White Knight (a Delaware entity) and
                                                    8 UYT (a Delaware entity with its principal place of business in Florida), to move a
                                                    9 yacht from Canada to Mexico. UYT (a Delaware entity) entered into an insurance
                                                   10 contract with Underwriters (London-based insurance syndicates) through H.W.
                                                   11 Wood (a London-based broker) relating to the contract between the Delaware
                    2020 Main Street, Suite 1100




                                                   12 entities. Damage was incurred in Canada and discovered in Mexico. Following a
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 factual dispute in Canada regarding when a boat can fairly be said to be “loaded,”
                                                   14 White Knight (a Delaware entity) sued UYT (a Delaware entity), H.W. Wood (a
                                                   15 London-based broker) and Underwriters (London-based insurance syndicates).
                                                   16 How this fact pattern leads to jurisdiction in Southern California is entirely unclear.
                                                   17             Given these facts, it would appear that all of the relevant evidence, witnesses,
                                                   18 and documents are located in London, Vancouver, or even Ensenada, each of which
                                                   19 would be a more suitable venue than this Court.
                                                   20             The public-interest factors in determining proper venue are: “(1) the local
                                                   21 interest in the lawsuit, (2) the court’s familiarity with the governing law, (3) the
                                                   22 burden on local courts and juries, (4) congestion in the court, and (5) the costs of
                                                   23 resolving a dispute unrelated to a particular forum.” Id. at 1211.
                                                   24             The only local interest in this matter is apparently that this is where White
                                                   25 Knight unilaterally decided to dock the Yacht. To find that jurisdiction is proper
                                                   26 merely because this is where plaintiff unilaterally placed the underlying property
                                                   27 would permit a plaintiff to unilaterally select any jurisdiction in the world.
                                                   28             This matter will involve interpretation and enforcement of the Cargo Policy,
                                                        4283703
                                                                                                    12               Case No. 3:18-cv-02616-BAS-BLM
                                                                              DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                         Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.129 Page 18 of 20




                                                    1 which is required to be decided under the laws of England and Wales. Given the
                                                    2 complete absence of connection between this Court and the underlying dispute,
                                                    3 trying this matter here would do nothing but waste limited legal resources.
                                                    4             For the foregoing reasons, if the Court determines not to dismiss this matter
                                                    5 for other reasons, this matter should be dismissed so that the underlying legal
                                                    6 disputes can be heard in a more appropriate forum.
                                                    7 VI.         CONCLUSION
                                                    8             For the foregoing reasons, Wood respectfully requests that the Court dismiss
                                                    9 White Knight’s third and fifth causes of action for failure to state a claim, dismiss
                                                   10 the entire matter for lack of subject-matter jurisdiction, or dismiss this matter for
                                                   11 improper forum or forum non conveniens.
                    2020 Main Street, Suite 1100




                                                   12
                     Telephone: (949) 852-8200
CLYDE & CO US LLP

                       Irvine, California 92614




                                                   13 Dated: February 5, 2019                  CLYDE & CO US LLP
                                                   14
                                                   15
                                                                                               By: s/ Curtis D. Parvin
                                                   16
                                                                                                   Curtis D. Parvin
                                                   17                                              Attorneys for H.W. WOOD LIMITED
                                                   18                                              Email: curtis.parvin@clydeco.us

                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28
                                                        4283703
                                                                                                   13               Case No. 3:18-cv-02616-BAS-BLM
                                                                             DEFENDANT H.W. WOOD LIMITED’S MOTION TO DISMISS
                                  Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.130 Page 19 of 20




                                          1                                CERTIFICATE OF SERVICE
                                          2 STATE OF CALIFORNIA, COUNTY OF ORANGE
                                          3       At the time of service, I was over 18 years of age and not a party to this
                                            action. I am employed in the County of Orange, State of California. My business
                                          4 address is 2020 Main Street, Suite 1100, Irvine, CA 92614.
                                          5       On February 5, 2019, I served true copies of the following document(s)
                                            described as DEFENDANT H.W. WOOD LIMITED'S MOTION TO DISMISS
                                          6 on the interested parties in this action as follows:
                                          7 Michael B. McDonnell                             Attorneys for Plaintiff WHITE KNIGHT
                                            Douglas M. Field                                 YACHT, LLC
                                          8 Novare Law Group,
                                            2040 Harbor Island Drive, Suite 202              Telephone: (619) 294-4230
                                          9 San Diego, California 92101                      Facsimile: (619) 294-4237
                                                                                             Email: michael@novarelawgroup.corn
                                         10                                                  Email: dfield(anovarelawaroun.com
                                         11 Pamela L. Schultz                                Attorneys for Defendant CERTAIN
                    o
                                            Hinshaw & Culbertson, LLP                        UNDERWRITERS AT LLOYD'S
                                         12 One California Street, 18th Floor                LONDON SUBSCRIBING TO
CLYDE & CO US LLP




                           0
                    Or vt• c\I
                                            San Francisco, California 94111                  UNIQUE MARINE CARGO
                          N  N
                             10          13                                                  INSURANCE POLICY NO. 601737
                          co CO
                                                                                             (erroneously sued as "Certain Lloyds at
                    o                    14                                                  Lloyd's London and Other London
                    C7)       5                                                              Market Insurers")
                          0       c"1"
                    (     ai o
                                         15
                                                                                             Telephone: (415) 362-6000
                          e
                    c\J           -a5    16                                                  Facsimile: (4.15) 834-9070
                                                                                             Email: Dschultz inshawlaw.corn
                                         17
                                         18        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                            the document(s) with the Clerk of the Court by using the CM/ECF system.
                                         19 Participants in the case who are registered CM/ECF users will be served by the
                                            CM/ECF system. Participants in the case who are not registered CM/ECF users will
                                         20 be served by mail or by other means permitted by the court rules.
                                         21       I declare under penalty of perjury under the laws of the United States of
                                            America that the foregoing is true and correct and that I am employed in the office
                                         22 of a member of the bar of this Court at whose direction the service was made.
                                         23             Executed on February 5, 2019, at Irvine, California.
                                         24
                                         25
                                                                                            G1 ria Zwibel
                                         26
                                         27
                                         28
                                              4283703                                                          Case No. 3:18-cv-02616-BAS-BLM
                                                                                           1
                                                                                 CERTIFICATE OF SERVICE
                    Case 3:18-cv-02616-BAS-BLM Document 11 Filed 02/05/19 PageID.131 Page 20 of 20




                       1                           CERTIFICATE OF SERVICE
                       2 STATE OF CALIFORNIA, COUNTY OF ORANGE
                       3       At the time of service, I was over 18 years of age and not a party to this
                         action. I am employed in the County of Orange, State of California. My business
                       4 address is 2020 Main Street, Suite 1100, Irvine, CA 92614.
                       5       On February 5, 2019, I served true copies of the following document(s)
                         described as DEFENDANT H.W. WOOD LIMITED'S MOTION TO DISMISS
                       6 on the interested parties in this action as follows:
                       7 Corporation Service Company                   Registered Agent for Service of Process
                         251 Little Falls Drive                        for Defendant UNITED YACHT
                       8 Wilmington. DE 19808                          TRANSPORT LLC
                       9
                                BY MAIL: I enclosed the document(s) in a sealed envelope or package
                      10 addressed to the persons at the addresses listed in the Service List and placec the
                         envelope for collection and mailing, following our ordinary business practices. I am
                      11 readily familiar with the practice of Clyde & Co US LLP for collecting and
                         processing correspondence for mailing. On the same day that correspondence is
                      12 placed for collection and mailing, it is deposited in the ordinary course of business
CLYDE & CO US LLP




                         with the United States Postal Service, in a sealed envelope with postage fully
                      13 prepaid. I am a resident or employed in the county where the mailing occurred. The
                         envelope was placed in the mail at Irvine, California.
                      14
                                I declare under penalty of perjury under the laws of the United States of
                      15 America that the foregoing is true and correct and that I am employed in the office
                         of a member of the bar of this Court at whose direction the service was made.
                      16
                                Executed on February 5, 2019, at Irvine, California.
                      17
                      18
                      19                                            G1 ria Zwibel
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
                           4283703                                 2                  Case No. 3:18-cv-02616-BAS-BLM
                                                         CERTIFICATE OF SERVICE
